UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Enhanced Emerging Markets Fixed Income Fund (formerly DWS Emerging Markets Fixed Income Fund) Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 17 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Tax Information 48 Investment Management Agreement Approval 52 Summary of Management Fee Evaluation by Independent Fee Consultant 56 Board Members and Officers 61 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The fund's Class A shares returned -6.53% for the 12 months ended October 31, 2011, lagging the 3.30% return of the fund's benchmark, the JPMorgan Emerging Markets Bond (EMBI) Global Diversified Index.1 Overall, emerging-markets debt delivered a modest gain during the past year ending October 31, 2011. A favorable environment supported steady performance for the emerging-markets debt asset class for most of the annual period, but a large portion of these gains were depleted in the global financial-market sell-off that occurred during September 2011. During the first nine months of the year ending October 31, 2011, a backdrop of robust investor sentiment and a positive economic outlook for most emerging-markets countries provided a firm foundation for performance. At a time of turmoil in the developed regions, amid the European debt crisis and the ongoing budget battles in the United States, the stronger economic fundamentals, improved creditworthiness and higher absolute yields of the emerging markets attracted investors to the asset class. In addition, inflation — which had been one of investors' most significant concerns — showed no signs of rising in a meaningful way. The sound economic backdrop in many emerging economies was reflected in the improvement in their creditworthiness, highlighted by lower debt, rising government revenues and growing external accounts (i.e., the sum total of the movement of money in and out of a country). These developments, in turn, led the major credit rating agencies to boost their ratings for a number of countries in the asset class.2 In combination, these factors led to outperformance for emerging-markets bonds relative to their developed-market counterparts through the end of July. Emerging debt began to lose ground in August once it became evident that economic growth was slowing not just in the developed world, but in the emerging markets as well. The sell-off accelerated in September, when heightened global risk aversion sparked a downturn in all segments of the bond market except U.S. Treasuries and the bonds of other large, developed nations. The benchmark returned -4.36% in September, its worst month since October 2008. Fortunately, much of this loss was recovered when emerging-markets bonds staged a substantial recovery in the final month of the period. The late downturn in the market resulted in a substantial increase in the emerging markets' yield advantage relative to U.S. Treasuries. At the beginning of the year, the difference — or "spread" — between the JPMorgan EMBI Global Diversified Index and comparable Treasuries was 275 basis points (2.75 percentage points). The spread fell as low as 256 by July 2011, but it then soared to a high of 442 in September 2011. It eventually settled to 370 by October 31, indicating that emerging-markets debt is offering investors improved value even as the underlying fundamentals of the asset class remain robust.3,4 On April 15, 2011, the fund's name changed to DWS Enhanced Emerging Markets Fixed Income Fund. Since that time, the fund began a transition that ultimately went into effect on July 1, 2011. In addition to the fund's main investment strategy, portfolio management seeks to enhance returns by employing proprietary quantitative, rules-based methodology currency strategies across developed and emerging-markets currencies using derivatives (contracts whose values are based on, for example, indices, currencies or securities), in particular, forward currency contracts. Portfolio management invests in an equal weight in three underlying rules-based sub-strategies; the carry, momentum and valuation strategies. The carry strategy seeks to capture the difference in yields between currencies by selling the currencies with relatively low interest rates and purchasing currencies yielding higher interest rates. The momentum strategy seeks to take advantage of currency market trends based on the view that currencies will continue the momentum of their most recent yearly performance. Currencies with the lowest relative returns are sold to invest in currencies with the highest relative returns. The valuation strategy seeks to generate returns by capturing the "fair value" based on the view that currencies tend to move toward their "fair value" over time. Under the valuation strategy, currencies with the highest relative value are sold. Positive Contributors to Performance The leading contributors to the fund's relative performance were its above-benchmark weightings in the bonds of countries that performed better than the benchmark, such as Peru, Croatia and Venezuela. Among corporate bonds, our top performers were our positions in KazMunaiGas* and Petroleos de Venezuela SA.5 Negative Contributors To Performance The primary factor in the fund's underperformance was its currency overlay strategy, which we added on April 15, 2011. The currency overlay strategy has not worked well since it was added to the fund, as the extremely volatile nature of the market environment caused traditional relationships in the currency markets to break down. Although our currency overlay strategy has detracted from performance initially, we see it as an attractive way to gain access to an additional source of return potential over time. In terms of its holdings in sovereign bonds, the fund was hurt by its above-benchmark positions in the bonds of countries that lagged the benchmark in the period — including Argentina, Belarus and Ukraine.6 Certain positions in corporate issues hindered performance. Most notable among these was our position in the bonds issued by Cemex,* which lost ground due to concerns about its slow progress in reducing debt. Outlook We believe the universe of emerging-markets bonds is growing increasingly rich in opportunities. Improving fundamentals are leading to steady investor demand, not just for the government bonds of the more established countries, but also inflation-protected securities, smaller nations' bonds and corporate issues. In July, we looked to take advantage of the increasingly robust corporate market by boosting the fund's weighting in the asset class. At its peak in July, our weighting in corporates stood at 50% of assets, up from about 10% in April. The basis for this decision was that the emerging-markets corporate sector offers a potential wealth of opportunities to invest in the bonds of financially strong companies at meaningfully higher yields than what is available in sovereigns. In fact, investment-grade companies in the emerging markets pay similar yields to high-yield companies in the United States, even though in the aggregate these companies are much more financially sound. We believe this premium can gradually fall over time as the asset class matures — which would be a positive for performance. While we reduced the fund's weighting in corporate bonds to about 30% of the fund's assets by October 31, 2011, in order to help manage risk at a time of elevated uncertainty, we believe corporates remain an excellent vehicle for picking up added yield for the fund on a longer-term basis. Our favorable longer-term outlook extends beyond corporates to the asset class as a whole. While emerging-markets bonds still tend to perform worse than developed-market government bonds when external shocks cause investors to lose their appetite for risk, we believe the continued improvement in emerging markets' fundamentals — particularly their superior economic growth relative to the developed markets — provides long-term support for performance. We are finding the opportunities in Latin America to be superior to those in the Asia and Europe/Middle East/Africa regions. We are limiting exposure to China, as we believe the financial reporting on the corporate level is subpar and we question the sustainability of the country's property market. Despite our positive long-term view, we continue to hold a cautious view on the near-term picture, since a deepening of the European crisis and/or a worse-than-expected slowdown in the U.S. growth would quickly feed through to the rest of the global economy. Although the emerging markets — as a group — have stronger underlying fundamentals than the developed markets, their bond markets would likely suffer if a further loss of investor confidence sparks additional outflows from higher-risk asset classes. We have therefore favored the countries that tend to hold up well when market performance is weak. Believing that negative headlines will remain a factor for some time, we intend to place an emphasis on risk management in the months ahead. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Enhanced Emerging Markets Fixed Income Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Effective December 14, 2011, the Portfolio Management Team for the fund is as follows: William Chepolis, CFA John D. Ryan Darwei Kung Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 3One basis point equals 1/100 of a percentage point. 4"Spread" refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 5"Overweight" means a fund holds a higher weighting in a given sector or security compared with its benchmark index. "Underweight" means a fund holds a lower weighting in a given sector or security. 6Sovereign bonds debt is a government bond that is issued in a foreign currency. * Not held in the portfolio as of October 31, 2011. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -6.53% 16.56% 3.27% 10.19% Class B -7.31% 15.61% 2.41% 9.31% Class C -7.31% 15.64% 2.46% 9.32% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -10.73% 14.79% 2.32% 9.68% Class B (max 4.00% CDSC) -10.00% 15.11% 2.26% 9.31% Class C (max 1.00% CDSC) -7.31% 15.64% 2.46% 9.32% No Sales Charges Life of Institutional Class* Class S -6.31% 16.84% 3.49% 10.43% N/A Institutional Class -6.13% 16.98% N/A N/A 2.69% JPMorgan EMBI Global Diversified Index+ 3.30% 19.96% 8.21% 10.78% 8.82% *Institutional Class commenced operations on March 3, 2008. Index returns began on February 29, 2008. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.22%, 2.10%, 1.99%, 0.99% and 0.81% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Enhanced Emerging Markets Fixed Income Fund — Class A [] JPMorgan EMBI Global Diversified Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. + The JPMorgan Emerging Markets Bond (EMBI) Global Diversified Index is an unmanaged Index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ Latest Quarterly Income Dividend $ SEC 30-day Yield as of 10/31/11++ % Current Annualized Distribution Rate as of 10/31/11++ % ++The SEC yield is net investment income per share earned over the month ended October 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Emerging Markets Bond Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 97 3-Year 75 of 95 78 5-Year 57 of 60 94 10-Year 37 of 40 92 Class B 1-Year of 3-Year 79 of 95 83 5-Year 60 of 60 10-Year 40 of 40 Class C 1-Year of 99 3-Year 78 of 95 82 5-Year 59 of 60 98 10-Year 39 of 40 97 Class S 1-Year of 96 3-Year 73 of 95 76 5-Year 56 of 60 93 10-Year 36 of 40 89 Institutional Class 1-Year of 96 3-Year 72 of 95 75 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Enhanced Emerging Markets Fixed Income Fund 1.21% 2.03% 1.99% .96% .86% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/11 10/31/10 Sovereign Bonds 55% 76% Financials 18% 4% Energy 5% 6% Materials 4% 4% Utilities 4% 2% Telelcommunications Services 3% — Industrials 2% — Consumer Discretionary 1% 0% Total Corporate Bonds 37% 16% U.S. Treasury Obligations 4% 0% Loan Participations/Assignments 4% 3% Cash Equivalents — 5% 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/11 10/31/10 Russia 8% 9% Turkey 7% 6% Peru 6% 5% Indonesia 6% 6% Uruguay 5% 3% United States 4% 0% Malaysia 4% 5% Panama 4% 5% Chile 4% 5% Mexico 4% 6% Brazil 3% 7% Venezuela 3% 4% Colombia 3% 7% Croatia 3% — Poland 3% 3% Lithuania 3% 3% Ukraine 3% 2% Luxembourg 3% — Dominican Republic 3% 0% Other 21% 24% 100% 100% Asset allocation and geographical diversification are subject to change. Currency Exposure* (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/11 10/31/10 United States Dollar 88% 98% New Zealand Dollar 10% — Turkish Lira 6% 0% Brazilian Real 6% — Hungarian Forint 6% — Japanese Yen 4% (1)% Euro 0% (2)% Polish Zloty — 2% Chilean Peso — 2% Mexican Peso — 1% Norwegian Krone (4)% — Australian Dollar (4)% — Singapore Dollar (6)% — Taiwan Dollar (6)% — 100% 100% * Currency exposure after taking into account the effects of forward and currency futures contracts. Quality (Excludes Cash Equivalents, Short-Term U.S. Treasury Obligations and Securities Lending Collateral) 10/31/11 10/31/10 AA 7% — A 13% 14% BBB 33% 40% BB 27% 30% B 16% 12% Not Rated 4% 4% 100% 100% Currency exposure and quality are subject to change. Interest Rate Sensitivity 10/31/11 10/31/10 Effective Maturity 8.4 years 11.7 years Effective Duration 7.7 years 7.5 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Interest rate sensitivity is subject to change. The quality ratings represent the lower of Moody's Investors Services, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 17. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Principal Amount ($) (a) Value ($) Bonds 89.5% Argentina 1.6% Republic of Argentina: GDP Linked Note, 12/15/2035 (b) GDP Linked Note, 12/15/2035 (b) EUR 7.82%, 12/31/2033 EUR (Cost $3,530,406) Belarus 1.4% Republic of Belarus, 8.95%, 1/26/2018 (Cost $3,924,937) Bermuda 1.3% Digicel Ltd., 144A, 8.25%, 9/1/2017 (Cost $3,146,351) Brazil 3.3% Banco do Brasil SA, 144A, 5.875%, 1/26/2022 Independencia International Ltd., REG S, 12.0%, 12/30/2016 * JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 Odebrecht Finance Ltd., 144A, 6.0%, 4/5/2023 (Cost $10,422,533) British Virgin Islands 0.7% Franshion Development Ltd., 144A, 6.75%, 4/15/2021 (Cost $1,780,000) Cayman Islands 2.2% IPIC GMTN Ltd., 144A, 5.5%, 3/1/2022 Vale Overseas Ltd., 6.25%, 1/23/2017 (Cost $5,073,489) Chile 3.4% Republic of Chile, 3.25%, 9/14/2021 (Cost $7,904,000) China 1.6% China Oriental Group Co., Ltd., 144A, 8.0%, 8/18/2015 Country Garden Holdings Co., 10.5%, 8/11/2015 (Cost $4,227,684) Colombia 3.1% Republic of Colombia, 4.375%, 7/12/2021 (Cost $7,091,658) Croatia 3.1% Republic of Croatia: REG S, 6.375%, 3/24/2021 6.5%, 1/5/2015 EUR REG S, 6.625%, 7/14/2020 (Cost $7,634,510) Dominican Republic 2.5% Dominican Republic: 144A, 7.5%, 5/6/2021 REG S, 7.5%, 5/6/2021 (Cost $5,675,231) El Salvador 0.7% Telemovil Finance Co., Ltd., 144A, 8.0%, 10/1/2017 (Cost $1,568,145) Ghana 1.4% Republic of Ghana: 144A, 8.5%, 10/4/2017 REG S, 8.5%, 10/4/2017 (Cost $3,257,284) India 0.9% Reliance Holdings U.S.A., Inc., 144A, 6.25%, 10/19/2040 (Cost $1,881,180) Indonesia 5.5% Majapahit Holding BV: 144A, 7.75%, 10/20/2020 REG S, 7.75%, 10/20/2020 (Cost $11,921,761) Korea 1.3% Korea National Oil Corp., 144A, 4.0%, 10/27/2016 (Cost $2,981,610) Lithuania 3.1% Republic of Lithuania: REG S, 6.75%, 1/15/2015 144A, 7.375%, 2/11/2020 (Cost $7,076,484) Luxembourg 2.5% ALROSA Finance SA, 144A, 7.75%, 11/3/2020 Evraz Group SA, 144A, 6.75%, 4/27/2018 UniCredit Luxembourg Finance SA, 144A, 6.0%, 10/31/2017 (Cost $6,574,118) Malaysia 3.8% Penerbangan Malaysia Bhd.: 144A, 5.625%, 3/15/2016 REG S, 5.625%, 3/15/2016 Wakala Global Sukuk Bhd., 144A, 4.646%, 7/6/2021 (Cost $8,590,944) Mexico 3.4% America Movil SAB de CV, 6.125%, 3/30/2040 Petroleos Mexicanos, 144A, 6.5%, 6/2/2041 Servicios Corporativos Javer SAPI de CV, 144A, 9.875%, 4/6/2021 United Mexican States, 5.75%, 10/12/2110 (Cost $7,757,979) Morocco 0.5% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $1,375,966) EUR Panama 3.7% Republic of Panama: 5.2%, 1/30/2020 (c) 8.875%, 9/30/2027 (Cost $8,385,982) Peru 5.2% Republic of Peru: 8.375%, 5/3/2016 8.75%, 11/21/2033 Southern Copper Corp., 6.75%, 4/16/2040 (Cost $12,191,192) Philippines 1.1% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 Power Sector Assets & Liabilities Management Corp., 144A, 7.39%, 12/2/2024 (Cost $2,102,543) Poland 2.8% Republic of Poland, 5.125%, 4/21/2021 (Cost $6,738,529) Qatar 2.3% Qatari Diar Finance QSC, 144A, 5.0%, 7/21/2020 (Cost $5,117,818) Romania 0.6% Republic of Romania, 5.0%, 3/18/2015 (Cost $1,306,846) EUR Russia 6.0% LuKoil International Finance BV, 144A, 7.25%, 11/5/2019 Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB Russian Federation: REG S, 7.5%, 3/31/2030 REG S, 12.75%, 6/24/2028 VimpelCom Holdings BV, 144A, 7.504%, 3/1/2022 (Cost $12,499,063) Serbia 1.0% Republic of Serbia, REG S, 6.75%, 11/1/2024 (Cost $2,400,311) Turkey 6.4% Akbank TAS, 144A, 5.125%, 7/22/2015 Republic of Turkey: 5.125%, 3/25/2022 7.0%, 9/26/2016 CPI Linked, 10.0%, 2/15/2012 TRY 16.0%, 3/7/2012 TRY (Cost $16,356,847) Ukraine 1.3% Metinvest BV, 144A, 10.25%, 5/20/2015 Nak Naftogaz Ukraine, 9.5%, 9/30/2014 (Cost $3,265,771) United States 3.8% U.S. Treasury Notes: 0.875%, 1/31/2012 2.125%, 8/15/2021 (Cost $9,086,561) Uruguay 4.7% Republic of Uruguay: 6.875%, 9/28/2025 (c) 7.625%, 3/21/2036 8.0%, 11/18/2022 (c) (Cost $8,825,323) Venezuela 3.3% Petroleos de Venezuela SA, 5.25%, 4/12/2017 Republic of Venezuela: REG S, 6.0%, 12/9/2020 REG S, 11.95%, 8/5/2031 (Cost $7,434,960) Total Bonds (Cost $209,108,016) Loan Participations and Assignments 3.9% Russia 1.3% Bank of Moscow, 144A, 6.699%, 3/11/2015 (Cost $3,117,035) Ukraine 1.8% Ukreximbank, REG S, 8.375%, 4/27/2015 (Cost $4,500,261) United Kingdom 0.8% Oschadbank, 8.25%, 3/10/2016 (Cost $1,995,326) Total Loan Participations and Assignments (Cost $9,612,622) Shares Value ($) Securities Lending Collateral 1.7% Daily Assets Fund Institutional, 0.18% (d) (e) (Cost $3,845,075) % of Net Assets Value ($) Total Investment Portfolio (Cost $222,565,713)+ Other Assets and Liabilities, Net Net Assets The following table represents a bond that is in default: Securities Coupon Maturity Date Principal Amount Acquisition Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 USD * Non-income producing security. Issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. +The cost for federal income tax purposes was $222,612,985. At October 31, 2011, net unrealized depreciation for all securities based on tax cost was $781,647. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,209,681 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,991,328. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2011 amounted to $3,612,661, which is 1.5% of net assets. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CPI: Consumer Price Index GDP: Gross Domestic Product REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. As of October 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD BRL 11/17/2011 UBS AG USD TRY 11/17/2011 UBS AG USD NZD 11/17/2011 UBS AG USD EUR 12/15/2011 UBS AG EUR USD 12/15/2011 UBS AG JPY USD 1/27/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD HUF 11/17/2011 ) UBS AG USD JPY 11/17/2011 ) UBS AG TWD USD 11/17/2011 ) UBS AG NOK USD 11/17/2011 ) UBS AG CAD USD 11/17/2011 ) UBS AG CHF USD 11/17/2011 ) UBS AG AUD USD 11/17/2011 ) UBS AG SGD USD 11/17/2011 ) UBS AG USD EUR 11/21/2011 ) UBS AG EUR USD 11/21/2011 ) UBS AG TRY USD 1/17/2012 ) UBS AG EUR USD 1/17/2012 ) UBS AG USD JPY 1/27/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro HUF Hungarian Forint JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar RUB Russian Ruble SGD Singapore Dollar TRY Turkish Lira TWD Taiwan Dollar USD United States Dollar For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Bonds $
